Citation Nr: 1310195	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits greater than the rate of $733.00 per month.


REPRESENTATION

Appellee represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1985 to June 1985 and from December 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to an apportionment of the Veteran's disability compensation benefits at a rate greater than $733.00 per month.  She is the spouse of the Veteran, with whom she does not reside.  There are two children as defined under 38 U.S.C.A. § 101(4)(a) (West 2002).  In its May 2011 remand, the Board reviewed the requirements for determining the appropriate rate of apportionment and found that additional development was necessary to establish the current income and expenses of the appellant and the Veteran.  The remand ordered that both the appellant and the Veteran should be asked to complete and return a VA Form 5655, Financial Status Report. 

In accordance with the remand orders, the appellant and the Veteran were mailed the appropriate documents in December 2011 and asked to complete and return them as soon as possible.  In January 2012, the appellant called the RO and asked for additional time to submit the requested financial information.  The RO responded with a letter in February 2012 informing the appellant that her request for an extension of time was denied.  The RO noted that the December 2011 letter that set forth the request for information included a 30 day time limit and her phone call in January 2012 was placed after the expiration of the 30 days.  The RO also stated that the appellant had not provided good cause to allow for an extension.  In a March 2012 letter, the appellant expressed disagreement with the RO's denial of her request for an extension.  The appellant further stated that she resided in Poland and was forced to travel to the United States Consulate to retrieve mail from VA.  She also stated that she originally called VA in January 2012 prior to the expiration of the initial 30 day deadline, but then had to wait for VA to call her back. 

The Board notes that the December 2011 letters mailed to the Veteran and the appellant do not actually contain a 30 day time limit for response to the request for financial information.  Instead, the letters ask for compliance "as soon as possible."  In addition, based on the circumstances described by the appellant, she should be provided a period longer than 30 days to respond before the case is returned to the Board.  The Veteran should also be provided another opportunity to provide updated information regarding his finances.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a VA Form 5655, Financial Status Report and request return of a completed form within 90 days. 

2.  Furnish the Veteran with a VA Form 5655, Financial Status Report and request return of the completed form within 90 days. 

3.  After expiration of the 90 day time limit, readjudicate the claim with consideration of all contested claims procedures.  If the benefits sought on appeal remain denied, a supplemental statement of the case (SSOC) should be issued and the parties be afforded a reasonable opportunity in which to respond thereto. 

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


